Citation Nr: 1820326	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-35 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for evaluations of a scar on the right thigh and scars on the left thigh, which are currently rated at 0 percent disabling. 

2.  Entitlement to an increased rating, above 30 percent, for residuals, status post excision of liposarcomas, left axilla and left upper chest wall with muscle groups I, II, and III with cardinal signs of the left shoulder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1989.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of rating decisions dated in May 2014 and September 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a statement dated March 1, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw his appeal for the issue of entitlement to an increased rating for evaluations of a scar on the right thigh and scars on the left thigh.

3. In a statement dated March 1, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an increased rating, above 30 percent, for residuals, status post excision of liposarcomas, left axilla and left upper chest wall with muscle groups I, II, and III with cardinal signs of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to an increased rating for evaluations of a scar on the right thigh and scars on the left thigh.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the issue of entitlement to a rating above 30 percent for residuals, status post excision of liposarcomas, left axilla and left upper chest wall with muscle groups I, II, and III with cardinal signs of the left shoulder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal for the issues listed on the title page of this decision.  The Veteran initially mentioned withdrawal of his claims in November 2017.  The Board requested clarification as to the specific claims that the Veteran wanted to withdraw and notified him of the consequences related to withdrawal.  In a statement in support of claim form, submitted on March 1, 2018, the Veteran made clear his desire to withdraw the two claims listed on this decision's cover sheet.  As such, the Veteran's request to withdraw the issues currently on appeal is clear.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues.







(CONTINUED ON NEXT PAGE)

ORDER

The appeal of the issue of entitlement to an increased rating for evaluations of a scar on the right thigh and scars on the left thigh, is dismissed.

The appeal of the issue of entitlement to a rating above 30 percent for residuals, status post excision of liposarcomas, left axilla and left upper chest wall with muscle groups I, II, and III with cardinal signs of the left shoulder, is dismissed.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


